DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/22 has been entered.
 

Allowable Subject Matter
Claims 1, 5, 8, 12, 15, 18 and 21-23 are allowed.

The following are details of the closest prior arts of record found:
LEE et al. (US Patent Publication 2014/0055553) discloses a system wherein a user’s computing device and a participant computing device are exchanging data via a video call in which the user’s computing device may display an unknown third party and the user upon selection will initiate a comparison between the facial characteristics as well as voice data and locally stored address book to determine if a matching entry is found and if a matching entry is found, the unknown third party’s information is displayed which allows the user to invite the unknown third party to join the current video call and also discloses a selection algorithm using proximity evaluations to select a participant computing device to contact.
YU et al. (US Patent Publication 2011/0043643) discloses a system wherein an image pickup apparatus may recognize a face in a stand-by status before photographing wherein the stand-by status represents a status where an image of a subject is displayed on the display screen of the image pickup apparatus before photographing and the display unit marks a face on the screen in the stand-by mode with a box and the image processing unit recognizes at least one face in an image photographed by the image pickup element in the stand-by mode and discloses the image pickup apparatus recognizes a face in the stand-by mode and thus a user may select a face displayed on the screen in the stand-by mode and if a user selects a face displayed on the screen in the stand-by mode, the image pickup apparatus performs functions related to a figure corresponding to the selected face such as displaying address information of a person corresponding to the selected face on the screen and if a specific face is selected in the stand-by mode, the image pickup apparatus may make a telephone call or send a text message to a person corresponding to the selected face.
HWANG et al. (US Patent Publication 2014/0011487) discloses a system wherein a mobile terminal recognizes faces of people in an image displayed and extracts available personal information form the phonebook database of counterparts corresponding to the recognized faces and perform a group call or group chat with the corresponding counterparts using the extracted personal information.

The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1, 5, 8, 12, 15, 18 and 21-23 are found to be allowable because the closest prior art found of LEE et al. (US Patent Publication 2014/0055553) and YU et al. (US Patent Publication 2011/0043643) and HWANG et al. (US Patent Publication 2014/0011487) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “in response to detecting the instruction to add the other participant to the active communication session, identifying based on biometric information, individuals in a vicinity of the communication device; displaying a prompt to add at least one of the identified individuals to the active communication session; receiving a user input indicating an individual of the identified individuals to be added to the active communication session;” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 8 and independent claim 15 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645